DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 14 must be shown or the feature(s) canceled from the claim(s).  In particular, there is no reference in the specification which indicates that the limitations of claim 14 are clearly shown and identified in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-27, and 40-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 10,510,486).
With respect to claim 1, Yamada discloses an electronic component (see abstract) comprising: an element body of a rectangular parallelepiped shape (see FIG. 1 and col. 5, lines 2-5) including a principal surface arranged to constitute a mounting surface (see FIG. 1, element 12b and col. 5, lines 9-11) and a first side surface adjacent to the principal surface (see FIG. 1, element 12c and col. 5, lines 11-14); and an external electrode including a first electrode portion (see FIG. 3, element 22a and col. 6, lines 66-67) disposed on the principal surface (see FIG. 3 and col. 7, lines 32-36), and a second electrode portion disposed on the first side surface and coupled to the first electrode portion (see FIGS. 1-3, element 22a and col. 7, lines 40-43), wherein the first electrode portion includes a sintered metal layer (see FIG. 3, element 24a and col. 7, lines 48-67), a conductive resin layer formed on the sintered metal layer (see FIG. 3, element 25a and col. 8, lines 9-15), and a plating layer formed on the conductive resin layer (see FIG. 3, element 26a and col. 9, lines 63-65), the second electrode portion includes a first region including a sintered metal layer (see FIG. 3, element 24a, the area at the upper portion of the parallelepiped body), and a plating layer formed on the sintered metal layer (see FIG. 3, element 26a, the area at the upper portion of the parallelepiped body, where the conductive resin layer 25a is not 
With respect to claim 2, Yamada discloses that a ratio of a length of the second region in a direction orthogonal to the principal surface, to a length of the element body in the direction orthogonal to the principal surface is equal to or more than 0.2.  See col. 11, lines 18-27, noting that the area of the end surface covered by the conductive resin layer is between 9 and 82%; see also, FIGS. 2 and 3, noting that the conductive resin has a constant height on the end surfaces and side surfaces.  Since conductive resin covers 100 percent of the end surface width direction, the portion not covered can be defined as a in the height direction, and thus, the ratio of a length of the second region to a length of the element body is .09 to .82.  
With respect to claim 3, Yamada discloses that the element body further includes a second side surface (see FIG. 1, element 12e) adjacent to the principal surface and the first side surface, the external electrode further includes a third electrode portion (see FIGS. 1-3, element 22a and col. 7, lines 40-43), disposed in the second side surface and coupled to the first electrode portion, and the third electrode portion includes a third region including a sintered metal layer and a plating layer formed on the sintered metal layer(see FIG. 2, elements 24a and 26a, the area at the upper portion of the parallelepiped body), and a fourth region including a sintered metal layer, a conductive resin layer formed on the sintered metal layer, and a plating layer formed on the conductive resin layer region (see FIG. 2, elements 24a, 25a, and 26a at the area of the side surface at the lower portion of the 
With respect to claim 4, Yamada discloses that a ratio of a length of the fourth region in the direction orthogonal to the principal surface, to a length of the element body in the direction orthogonal to the principal surface is equal to or more than 0.2.  See col. 11, lines 18-27, noting that the area of the end surface covered by the conductive resin layer is between 9 and 82%; see also, FIGS. 2 and 3, noting that the conductive resin has a constant height on the end surfaces and side surfaces.  Since conductive resin covers 100 percent of the end surface width direction, the portion not covered can be defined as a in the height direction, and thus, the ratio of a length of the second region to a length of the element body is .09 to .82.
With respect to claim 6, Yamada discloses an electronic component (see abstract) comprising: an element body of a rectangular parallelepiped shape (see FIG. 1 and col. 5, lines 2-5) including a principal surface arranged to constitute a mounting surface (see FIG. 1, element 12b and col. 5, lines 9-11) and a side surface adjacent to the principal surface (see FIG. 1, element 12c and col. 5, lines 11-14); and an external electrode including an electrode portion (see FIG. 3, element 22a and col. 6, lines 66-67) disposed on the side surface (see FIG. 3), wherein the electrode portion includes a first region including a sintered metal layer (see FIG. 3, element 24a, the area at the upper portion of the parallelepiped body) formed on the side surface and a plating layer formed on the sintered metal layer (see FIG. 3, element 26a, the area at the upper portion of the parallelepiped body, where the conductive resin layer 25a is not formed), and a second region (see FIG. 3, the area at the lower portion of the parallelepiped body) including a sintered metal layer formed on the side surface (see FIG. 3, element 24a and col. 7, lines 48-67), a conductive resin layer formed over the sintered metal layer and the side surface (see FIG. 3, element 25a and col. 8, lines 9-15), and a plating layer formed on the conductive resin layer (see FIG. 3, 
With respect to claim 7, Yamada discloses that the second region includes a first portion in which the conductive resin layer is formed on the sintered metal layer (see FIG. 3, wherein element 25a is disposed on element 24a), and a second portion in which the conductive resin layer is formed on the side surface (see FIG. 2, which shows that the conductive resin layer extends beyond the sintered metal layer to contact the side surface; see also, col. 10, lines 34-39), and a width of the second portion continuously decreases with an increase in distance from the principal surface (see FIG. 7A).
With respect to claim 8, Yamada discloses that an end edge of the second portion is curved when viewed from in a direction orthogonal to the side surface.  See FIG. 7A.
With respect to claim 9, Yamada discloses that an end edge of the second region has an approximately arc shape when viewed from in a direction orthogonal to the side surface.  See FIG. 7A.
With respect to claim 10, Yamada discloses an electronic component (see abstract) comprising: an element body of a rectangular parallelepiped shape  (see FIG. 1 and col. 5, lines 2-5) including a principal surface arranged to constitute a mounting surface (see FIG. 1, element 12b and col. 5, lines 9-11), a pair of end surfaces opposing each other and adjacent to the principal surface (see FIG. 1, elements 12e and 12f), and a side surface adjacent to the pair of end surfaces and the principal surface (see FIG. 1, element 12c); and external electrodes disposed at each end portion of the element body in a direction in which the pair of end surfaces opposes each other (see FIG. 1, elements 22a and 22b), wherein the external electrode includes a sintered metal layer and a conductive resin layer formed over the sintered metal layer and the element body (see FIG. 2, elements 24a and 24b. col. 7, lines 48-67, and col. 8, lines 9-15), an entirety of the sintered metal layer is covered with the conductive resin layer when viewed from a direction orthogonal to the principal surface (see FIG. 2, wherein the conductive resin 
With respect to claim 11, Yamada discloses that the external electrode includes a first electrode portion disposed on the side surface and on a ridge portion located between the end surface and the side surface (see FIGS. 1 and 3), the first portion includes a first region in which the sintered metal layer is exposed from the conductive resin layer (see FIGS. 2 and 3, wherein no conductive resin is disposed near the upper portion of the component body), and a second region in which the sintered metal layer is covered with the conductive resin layer (see FIGS. 2 and 3, the lower portion of the component body, wherein the sintered metal layer is covered with the conductive resin), the second region is located closer to the principal surface than the first region (see FIGS. 2 and 3), and a width of the second portion in the direction in which the pair of side surface opposes each other decreases with an increase in distance from the principal surface (see FIG. 7A).
With respect to claim 12, Yamada discloses that an end edge of the second region has an approximately arc shape when viewed from in the direction orthogonal to the side surface.  See FIG. 7A.
With respect to claim 13, Yamada discloses that an end edge of the second portion is approximately linear when viewed from the direction orthogonal to the side surface.  See FIG. 7D.
With respect to claim 14, Yamada discloses that an end edge of the second portion has two side edges crossing each other when viewed from the direction orthogonal to the side surface.  See FIG. 7E.
With respect to claim 15, Yamada discloses an electronic component (see abstract) comprising: an element body of a rectangular parallelepiped shape (see FIG. 1 and col. 5, lines 2-5) including a principal surface arranged to constitute a mounting surface (see FIG. 1, element 12b and col. 5, lines 9-11), a pair of end surfaces opposing each other and adjacent to the principal surface (see FIG. 1, elements 12e and 12f and col. 5, lines 15-16), and a pair of side surfaces opposing each other and adjacent to the pair of end surfaces and the principal surface (see FIG. 1, elements 12c and 12d and col. 5, lines 11-12); and external electrodes (see FIG. 1, elements 22a and 22b) disposed at each end portion of the element body in a direction in which the pair of end surfaces opposes each other (see FIG. 1), wherein the external electrode includes a conductive resin layer is formed to continuously cover a part of the first principal surface, a part of the end surface, and a part of each of the pair of side surfaces (see FIGS. 2 and 3, showing elements 25a and 25b being disposed such that a continuous layer is formed on surfaces 12b, 12c, 12d and 12e).
With respect to claim 16, Yamada discloses an internal conductor exposed to the corresponding end surface, wherein the external electrode further includes a sintered metal layer formed on the end surface to be connected to the internal conductor.  See FIG. 2, elements 16a and 16b and col. 6, lines 1-22, and elements 24a and 24b and col. 7, lines 50-67.
With respect to claim 17, Yamada disclose that the sintered metal layer includes a first region covered with the conductive resin layer and a second region exposed from the conductive resin layer.  See FIGS. 2 and 3, wherein the conductive resin layer is only disposed at the lower portion of the component body.
With respect to claim 18, Yamada discloses that the sintered metal layer is also formed on a first ridge portion located between the end surface and the side surface and a second ridge portion located between the end surface and the first principal surface.  See FIGS. 2 and 3, wherein the sintered metal layers 24a cover each of the ridge portions.
With respect to claim 19, Yamada discloses that conductive resin layer is formed to cover a part of a portion of the sintered metal layer formed on the first ridge portion and an entirety of a portion of the sintered metal layer formed on the second ridge portion.  See FIGS. 2 and 3, wherein the conductive resin layer is disposed to cover the entire sintered metal layer on surface 12b and a portion of the sintered metal layers disposed on surfaces 12c, 12d, and 12e, such that the conductive resin layer covers the entire second ridge and a portion of the first ridge.
With respect to claim 20, Yamada discloses that an area of the conductive resin layer located on the side surface and the first ridge portion is larger than an area of the sintered metal layer located on the first ridge portion, and an area of the conductive resin layer located on the end surface and the second ridge portion is smaller than an area of the sintered metal layer located on the end surface and the second ridge portion.  See FIGS. 2 and 3, wherein the conductive resin layer extends beyond the area of the sintered metal layer on the side surface 12c, but the sintered metal layer extends beyond the area of the conductive resin layer on surfaces 12c, 12d, and 12e.
With respect to claim 21, Yamada discloses that a part of the portion of the sintered metal layer formed on the first ridge portion is exposed from the conductive resin layer.  See FIGS. 2 and 3, wherein the conductive resin layer does not cover the sintered metal layer at the upper portion of the ceramic body.
With respect to claim 22, Yamada discloses that the area of the conductive resin layer located on the side surface and the first ridge portion is larger than an area of the part of the portion of the sintered metal layer formed on the first ridge portion.  See FIGS. 2 and 3, noting that the conductive resin layer completely covers the sintered metal layer on side surface 12c extending in a longitudinal direction from the first ridge portion.
With respect to claim 23, Yamada discloses that the area of the conductive resin layer located on the end surface and the second ridge portion is smaller than an area of a region exposed from the 
With respect to claim 24, Yamada discloses that the external electrode includes a plating layer formed to cover the conductive resin layer and the second region included in the sintered metal layer.  See FIG. 2, element 26a.
With respect to claim 25, Yamada discloses that when viewed from a direction orthogonal to the end surface, a height of the conductive resin layer is a half of a height of the element body, or less.  See col. 11, lines 18-23, noting that the area of conductive resin on an end surface is between 9% and 82%.  
With respect to claim 26, Yamada discloses that the element body further includes a second principal surface opposing the first principal surface arranged to constitute the mounting surface, and the second principal surface is exposed from the conductive resin layer.  See FIGS. 1-3, element 12a, noting that surface 12a does not have conductive resin disposed thereon.
With respect to claim 27, Yamada discloses that the conductive resin layer is in contact with a ridge portion located between the first principal surface and the side surface.  See FIGS. 3, wherein conductive resin continuously covers surfaces 12a and 12c, including the ridge between.
With respect to claim 40, Yamada discloses an electronic component (see abstract) comprising: an element body of a rectangular parallelepiped shape (see FIG. 1 and col. 5, lines 2-5) including a first principal surface arranged to constitute a mounting surface (see FIG. 1, element 12b and col. 5, lines 9-11), a second principal surface opposing the first principal surface in a first direction (see FIG. 1, element 12a), a pair of side surfaces opposing each other in a second direction (see FIG. 1, elements 12c and 12d and col. 5, lines 11-12), and a pair of end surfaces opposing each other in a third direction (see FIG. 1, elements 12e and 12f and col. 5, lines 15-16); and external electrodes disposed at both end portions of the element body in the third direction (see FIG. 1, elements 22a and 22b), wherein the external 
With respect to claim 41, Yamada discloses that an end edge of the conductive resin layer has an approximately arc shape when viewed from in the second direction.  See FIG. 7A.
With respect to claim 42, Yamada discloses that an end edge of the conductive resin layer is approximately linear when viewed from the second direction.  See FIG. 7D.
With respect to claim 43, Yamada discloses that the conductive resin layer is also located on the principal surface and on the end surface.  See FIGS. 2 and 3, which shows conductive resin layer 25 continuously extending from the first principal surface to the side surface and the end surface.
With respect to claim 44, Yamada discloses that the conductive resin layer is integrally formed to cover a part of the first principal surface, a part of the end surface, a part of the side surface, a part of a ridge portion located between the first principal surface and the side surface, and an entirety of a ridge portion located between the first principal surface and the end surface.  See FIGS. 2 and 3, which shows conductive resin layer 25 continuously extending from the first principal surface to the side surface and the end surface, and the entire ridge portion between the first principal surface to the end surface and part of the ridge between the side surface and end surface.
With respect to claim 45, Yamada discloses an internal conductor exposed to the corresponding end surface, wherein the external electrode further includes a sintered metal layer formed on the end surface to be connected to the internal conductor.  See FIG. 2, elements 16a and 16b and col. 6, lines 1-22, and elements 24a and 24b and col. 7, lines 50-67.
With respect to claim 46, Yamada discloses that the sintered metal layer includes a first region covered with the conductive resin layer and a second region exposed from the conductive resin layer. 
With respect to claim 47, Yamada discloses that the external electrode includes a plating layer formed to cover the conductive resin layer and the second region included in the sintered metal layer.  See FIG. 2, element 26a.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 10,510,486) in view of Masunari (US Pat. App. Pub. No. 2017/0256359).
With respect to claim 5, Yamada teaches an electronic component device comprising: the electronic component according to claim 1 (see the rejection of claim 1 above); but fails to explicitly teach an electronic device including a pad electrode coupled to the external electrode via a solder fillet, wherein the solder fillet is formed on the first region and second region included in the second electrode portion.
Masunari, on the other hand, teaches mounting a capacitor on a land electrode (see abstract and FIG. 1, element 108), and covering an entire external electrode with connecting solder.  See FIG. 1, element 110 and paragraphs [0070] and [0071].  Such an arrangement results in a mount structure which assists a multilayer capacitor from moving.  See paragraph [0071].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yamada, as taught by Masunari, in order to provide an improved mount structure.  Given that Masuanri teaches covering an entire external electrode with connecting solder, when combined with Yamada, the connecting solder would contact both the first and second regions of the second electrode portions taught by Yamada.
Claims 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 10,510,486) in view of Lee et al. (US Pat. App. Pub. No. 2015/0287533)
With respect to claim 28, Yamada teaches an electronic component (see abstract), comprising: an element body of a rectangular parallelepiped shape (see FIG. 1 and col. 5, lines 2-5) including a principal surface arranged to constitute a mounting surface (see FIG. 1, element 12b and col. 5, lines 9-11), a second principal surface opposing the first principal surface in a first direction (see FIG. 1, element 12a), a pair of side surfaces opposing each other in a second direction (see FIG. 1, elements 12c and 12d), and a pair of end surfaces opposing each other in a third direction (see FIG. 1, elements 12e and 12f); a plurality of internal electrodes disposed in the element body, including one end exposed to the corresponding end surface (see FIG. 2, elements 16a and 16b, which are shown as being exposed at the respective end surfaces); and external electrodes disposed at both end portions of the element body in the third direction (see FIG. 2, elements 22a and 22b) and coupled to the corresponding internal electrode (see FIG. 2), wherein the external electrode includes a conductive resin layer (see FIG. 2, element 25a) formed to cover a portion near the first principal surface in the end surface (see FIG. 2, wherein element 25a extends continuously from an end surface to a first principal surface).
Yamada fails to explicitly teach that the plurality of internal electrodes opposing each other in the second direction.
Lee, on the other hand, teaches that the plurality of internal electrodes are formed to oppose each other in the second direction.  See FIG. 1, elements 121 and 122.  Such an arrangement results in increased mounting stability of a capacitor.  See paragraph [0083].
 Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yamada, as taught by Lee, in order to increase the mounting stability of the capacitor.
With respect to claim 29, the combined teachings of Yamada and Lee teach that the one end of the internal electrode includes a first region overlapping with the conductive resin layer and a second region not overlapping with the conductive resin layer, when viewed from the third direction.  See 
With respect to claim 30, the combined teachings of Yamada and Lee teach that a length of the first region at the one end of the internal electrode in the first direction is smaller than a length of the second region at the one end of the internal electrode in the first direction.  See FIG. 1 of Lee, noting that the lead region overlapping the external electrode is smaller than the main body of the internal electrode.
With respect to claim 31, the combined teachings of Yamada and Lee teach that the external electrode includes a sintered metal layer formed on the end surface to be connected to the second region of the one end of the internal electrode.  See FIG. 2 of Yamada, element 24a.
With respect to claim 32, the combined teachings of Yamada and Lee teach that the plurality of internal electrodes includes a plurality of first internal electrodes exposed at one of the pair of the end surface and a plurality of second internal electrodes exposed at another of the pair of the end surface, and the one ends of all the first internal electrodes and the one ends of all the second internal electrodes are connected to the respective sintered metal layers.  See Yamada, FIG. 2, noting that elements 16a and 16b connect to layers 24a and 24b, respectively.
With respect to claim 33, the combined teachings of Yamada and Lee teach that the external electrode further includes a plating layer formed to cover the conductive resin layer and the sintered metal layer.  See Yamada, FIG. 2, element 26a.
With respect to claim 34, the combined teachings of Yamada and Lee teach that an end edge of the conductive resin layer and the one end of the internal electrode cross each other, when viewed from the third direction.  See FIG. 1 of Lee in combination with FIG. 2 of Yamada, noting that the end of the internal electrode would cross the end edge of the conductive resin layer.
With respect to claim 35, the combined teachings of Yamada and Lee teach that the conductive resin layer is formed to also cover a portion near the end surface in the first principal surface.  See FIG. 2 of Yamada, wherein element 25a extends continuously from an end surface to a first principal surface.
With respect to claim 36, the combined teachings of Yamada and Lee teach that the conductive resin layer is formed to also cover a portion near the end surface in the side surface.  See FIG. 3 of Yamada, wherein element 25a extends continuously from an end surface to a side surface.
With respect to claim 37, the combined teachings of Yamada and Lee teach that a portion of the conductive resin layer located on the side surface opposes the internal electrode having a polarity different from that of the portion, in the second direction.  See Yamada, FIG. 3 in combination with Lee, FIG. 1.
With respect to claim 38, the combined teachings of Yamada and Lee teach that the conductive resin layer is not formed on the second principal surface.  See FIGS. 2 and 3 of Yamada.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 10,510,486) in view of Lee et al. (US Pat. App. Pub. No. 2015/0287533), and further, in view of Yamada et al. (US Pat. App. Pub. No. 2018/0197682).
With respect to claim 39, the combined teachings of Yamada and Lee fail to explicitly teach that a distance between the side surface and the internal electrode nearest to the side surface in the second direction is larger than a distance between the first principal surface and the internal electrode in the first direction, and larger than a distance between the first principal surface and the internal electrode in the first direction.
Yamada ‘682, on the other hand, teaches that a distance between the side surface and the internal electrode nearest to the side surface in the second direction is larger than a distance between the first principal surface and the internal electrode in the first direction, and larger than a distance between the first principal surface and the internal electrode in the first direction.  See Table 1, sample 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Yamada and Lee, as taught by Yamada ‘682, in order to reduce the acoustic noise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848